MEMORANDUM **
Duke Gary Butler appealed the sentence imposed following his conviction for assault with a dangerous weapon, in violation of 18 U.S.C. §§ 113(a)(3) and 1153, and use of a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c). On June 8, 2002, during the pendency of this appeal, Butler died. We, therefore, DISMISS the appeal as moot, and REMAND the case to the district court with instruction to vacate the sentence.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.